In an action to recover damages for injuries to person and property, arising out of an automobile accident, defendants appeal from an order of the Supreme Court, Kings County, dated April 22, 1960, granting plaintiffs’ motion for summary judgment and directing an assessment of damages. Order reversed, with .$10 costs and disbursements, and motion denied. In our opinion, factual issues are presented which should be resolved after a trial. Beldock, Acting P.. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.